NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 5 March 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “centrifugal” in the preamble of Claim 6 does not match the scope of the claim body. There is no centrifuge structure particularly pointed out and distinctly claimed in the body of the claim. “A claim preamble has the import that the claim as a whole suggests for it”. Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). See MPEP 2163. Claims 7-9 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi (U.S. Patent Application Pub. No. 2011/0083978).
The manner in which the recited piston is operated is noted (i.e., wherein during the centrifugation that involves application of a centrifugal force to the piston, the materials at the front of the piston are centrifugally separated in claim 1, wherein the center of rotation of the centrifugal force is located at the rear of the piston body in claim 2), which recites no further structure, only the manner in which the pump operates.  However, as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115. Lavi discloses all of the recited structure of said claim irrespective of the manner in which said structure is operated.
Regarding claim 1, Lavi discloses a piston for centrifugation, comprising: a piston body 20 having a passage (passage connected to opening 5) defined therein, the passage extending from a front to a rear of the piston, and materials at the front of the piston being movable to the rear of the piston through the passage; and a valve 40 disposed in the passage to selectively open or interrupt the passage, wherein during the centrifugation that involves application of a centrifugal force to the piston, the materials at the front of the piston are centrifugally separated in a state in which the valve interrupts the passage, and when an external force is applied to the piston while a centrifugal force is not applied to the piston, at least a portion of the materials at the 
Regarding claim 2, Lavi discloses wherein the center of rotation of the centrifugal force is located at the rear of the piston body, wherein the piston body 20 is located inside a container 10 that receives the piston, and wherein the piston body applies pressure to the materials at the front of the piston while moving along an inside of the container depending on the external force (Fig. 9 and 10A). 
Regarding claim 6, Lavi discloses a centrifugal separator 100 comprising: a piston including a piston body 20 having a passage (passage connected to opening 5) defined therein, the passage extending from the front to the rear of the piston, a valve 40 disposed in the passage, and a sealing member 42 located on the passage and provided between the piston body and the valve; and a push rod 60 to fix the valve to the piston body to interrupt the passage, the push rod being coupled with the piston body and the valve, wherein the push rod is configured to be contact with the sealing member and interrupt communication of the passage together with the sealing member when the push rod is coupled with the piston body and the valve (paras. [0032], [0060]; Fig. 9).
Regarding claim 7, Lavi discloses wherein a portion of the push rod 60 is disposed inside the piston body 20 to fill a space between the piston body and the valve 40 and forms sealing of the passage together with the sealing member 42 (para. [0060]; Fig. 9-10B).
Regarding claim 8, Lavi discloses wherein the sealing member 42 prevents separation of the valve from the piston body before the push rod is coupled with the 
Regarding claim 9, Lavi discloses wherein the piston 20 further includes a groove 22, a portion of the sealing member 42 being embedded in the piston body through the groove (para. [0036] and [0037]; Fig. 2A).

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140017230 (Yang).
The manner in which the recited piston is operated is noted (i.e., wherein during the centrifugation that involves application of a centrifugal force to the piston, the materials at the front of the piston are centrifugally separated in claim 1, wherein the center of rotation of the centrifugal force is located at the rear of the piston body in claim 2), which recites no further structure, only the manner in which the pump operates.  However, as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115. KR 20140017230 discloses all of the recited structure of said claim irrespective of the manner in which said structure is operated.
Regarding claim 1, KR 20140017230 discloses a piston 40 for centrifugation, comprising: a piston body 40 having a passage defined therein, the passage extending from a front to a rear of the piston, and materials at the front of the piston being movable to the rear of the piston through the passage; and a valve 31 disposed in the passage to 
Regarding claim 2, KR 20140017230 discloses wherein the center of rotation of the centrifugal force is located at the rear of the piston body, wherein the piston body 40 is located inside a container 10 that receives the piston, and wherein the piston body applies pressure to the materials at the front of the piston while moving along an inside of the container depending on the external force (Abstract; Figures). 
Regarding claim 3, KR 20140017230 discloses wherein the piston body includes a receiving portion (top portion of piston body 40) to receive the valve 31 and form a portion of the passage, and wherein the receiving portion has an inner surface in a shape corresponding to at least a portion of the valve, and the passage is interrupted when the valve is contact with the inner surface (e.g. Fig. 8e).
Regarding claim 5,  KR 20140017230 discloses wherein a portion of the receiving portion (the top portion of the piston 40, which is part of the receiving portion, has a funnel shape; e.g., Fig. 8a) having an inner surface has a decreasing width toward the front of the piston in a lengthwise direction of the piston body (Abstract; Figures).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Pub. No. 2008/0091147).
Regarding claim 1, Lee discloses a piston a for centrifugation, comprising: a piston body 10 having a passage defined therein, the passage extending from a front to a rear of the piston, and materials at the front of the piston being movable to the rear of the piston through the passage; and a valve 40 disposed in the passage to selectively open or interrupt the passage, wherein during the centrifugation that involves application of a centrifugal force to the piston, the materials at the front of the piston are centrifugally separated in a state in which the valve interrupts the passage, and when an external force 120 is applied to the piston while a centrifugal force is not applied to the piston, at least a portion of the materials at the front of the piston are movable to the rear of the piston as the valve opens the passage while freely moving relative to the piston body (Abstract; Figures; paras. [0052]-[0057]).
Regarding claim 2, Lee discloses wherein the center of rotation of the centrifugal force is located at the rear of the piston body, wherein the piston body 10 is located inside a container b that receives the piston, and wherein the piston body applies pressure to the materials at the front of the piston while moving along an inside of the container depending on the external force (Fig. 5(a), 5(b), 5(c); Fig. 19-21).
Regarding claim 3, Lee discloses wherein the piston body includes a receiving portion 41 to receive the valve 43 and/or 44 and form a portion of the passage, and wherein the receiving portion has an inner surface in a shape corresponding to at least a portion of the valve, and the passage is interrupted when the valve is contact with the inner surface (Fig. 2 and 4).
Regarding claim 4, Lee discloses wherein the passage includes: a first path 15 extending from one side of the piston body to a center of the piston body; and a second path 30 extending from the center of the piston body to the rear of the piston body, and wherein the second path includes a clearance formed between the valve and the inner surface when the valve is separated from the inner surface (Fig. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Pub. No. 2008/0091147) in view of Lavi (U.S. Patent Application Pub. No. 2011/0083978).
Regarding claim 10, Lee discloses a centrifugation method for separating bio-materials using a piston a for centrifugation, wherein the piston includes a piston body 10 having a passage defined therein and 13098345usfTrue translationa valve 40 disposed in the passage to open or interrupt the passage, the passage extending from the front to the rear of the piston, and the bio-materials being movable through the passage, wherein with respect to a container b that receives the piston and the bio-materials, the bio-materials are located at the front of the piston body, and a center of rotation of a centrifugal force is located behind the piston body, and wherein the centrifugation method comprises: separating the bio-materials at the front of the piston body into layers in a direction away from the front of the piston body with respect to the center of rotation in a state in which the valve interrupts the passage while the centrifugal force is applied to the piston; releasing the centrifugal force applied to the piston, connecting a pneumatic unit 120 to the piston body, and removing a bio-material farthest away from the piston body among the bio-materials from the container by applying pressure to the bio-materials by pushing the piston body in a direction toward the front of the piston body; moving a bio-material closest to the piston body among the bio-materials to the rear of the piston body through the passage in a state in which the valve opens the passage, by applying pressure to the bio-materials at the front of the piston by pushing the piston with the push rod in a 
Lavi discloses connecting a push rod 60 to the piston body 20 (para. [0060]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Lee with the push rod of Lavi for the purpose of opening the valve to drain a second component (para. [0060]). Furthermore, the substitution of the pneumatic unit of Lee with the push rod of Lavi is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.  (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Shuyi S. Liu/Examiner, Art Unit 1774